     Case 2:19-cv-01616-JAM-CKD Document 46 Filed 11/10/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KENDALL BURTON,                                    No. 2:19-cv-1616 JAM CKD P
12                        Plaintiff,
13             v.                                       ORDER
14   MESKATH UDDIN,
15                        Defendants.
16

17              Plaintiff has filed a motion asking that the court compel defendant Uddin to provide

18   further responses to plaintiff’s request for production of documents set two, numbers 1-8.

19   However, plaintiff fails to present any facts or argument as to why any particular response is not

20   appropriate under the law. Instead, plaintiff complains about defendant’s responses in general

21   terms. This is not a sufficient basis upon which the court will order a further response to any

22   particular request. Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel

23   (ECF No. 41) is denied.

24   Dated: November 10, 2020
                                                       _____________________________________
25
                                                       CAROLYN K. DELANEY
26                                                     UNITED STATES MAGISTRATE JUDGE

27   1
     burt1616.mtc
28
